2007 ANNUAL REPORT LETTER TO SHAREHOLDERS March 14, 2008 Dear Shareholders: We are pleased to present the Annual Report for FPB Bancorp, Inc. (FPBI) for the year ended December 31, 2007. While it has been a positive year for your bank, it has been a very unusual year with many changes economically both in our state and the entire country. We have seen our area drastically affected by the decline in the real estate market resulting in job losses, foreclosures and business failures. The phrase “sub-prime mortgage” has also crept into our vocabularies nationwide. Our state has been affected by problems associated with past hurricanes, resulting in increased insurance premiums. Escalating property values have also resulted in rising property taxes. The business downturns have sparked sluggish real estate sales and a slowdown in new home construction and development. Despite all of these issues, I am pleased to tell you that your bank has not been involved in any sub-prime lending and has a limited exposure to large development projects. As a result, FPBI was able to stay profitable for the year as we will note later in this correspondence. Our entire servicing and operations staff moved into a centralized facility in the Ocean Breeze Plaza in Jensen Beach, Florida in March of 2007. The center is 11,000 square feet and will allow us to service our growth plans well into the future. That location includes a training area, ample storage and a large meeting room. First Peoples Bank has two new branch offices, both in various stages of development. Our Palm City, Florida office opened quietly in January. That property was a former bank site and required remodeling and refurbishing. Palm City opens another new market to us and the branch office is in a very visible and extremely high growth area. It is located in the Martin Downs Village Shoppe’s on High Meadows Avenue. We have an additional branch office tentatively planned to open in the second quarter of 2008. It will be located approximately 1 1/2 miles east of the new Tradition Development on Gatlin Boulevard between Savage and Fondura Streets in Port St Lucie, Florida. Both of our new locations will be full service branch banking offices. We will have a total of six banking offices when Gatlin opens this year. Other office locations are: Stuart, located at 715 Colorado Ave. in Stuart; Florida; Port St Lucie at 1lvd, in Port St Lucie, Florida; Fort Pierce at 2500 Virginia Ave in Fort Pierce, Florida and Vero Beach at 4000 20th St. in Vero Beach, Florida. We ended the year with net income of approximately $177,000, down significantly from the 2006 income figure of $631,000 due primarily to the hard and soft costs related to the development of our new branch offices and final expenses associated with the Jensen Beach Operations Center. In addition, our significant loan growth in 2007 made it necessary to allocate funds in excess of what we had budgeted. We anticipated the decrease in income attributable to the aforementioned growth and were still able to come very close to our budgeted income figure for the year. FPB Bancorp, Inc. ended 2007 with total consolidated assets of $197 million, a 28% increase, or $43 million over 2006. Net loans grew by $42 million, an increase of 32% and finished the year at $172 million. Deposits were up 33%, or $42 million for a total of $173 million. We now service over 1,644 loans and 7,732 depository accounts. Despite the costs associated with this growth, we were still able to control our overall expenses. Our net interest margin is among the leaders when compared to our peer banks in Florida. Along with the growth, comes increased staffing and at the end of 2007, we employed a total of 83 people. First Peoples Bank continues to be a leader in providing Small Business Administration (SBA) loans on the Treasure Coast. SBA loans provide funding to new and existing businesses that normally may not have the required capital or financial stability to qualify for traditional bank financing and a large percentage is guaranteed by the U. S. Government. Our SBA loans are generally real estate secured and we work very closely with area executives and programs that promote SBA lending in our area. The bank‘s directors, officer staff and employees remain very active in community functions, charitable organizations and events. It’s all a part of our commitment and pledge to support the communities in which we are located. In 2007 we had over 3,423 volunteer hours dedicated to community service by our staff, an 11% increase over 2006. The banking and business climate in our area is changing and continually evolving. The Treasure Coast has welcomed several new biotech industries to the area the past two years and there is tremendous excitement over the new opportunities such newcomers spawn. New employment opportunities and housing will be required as well as additional government services. The business prospects for the future in our market area remain very high. On the banking front, two of our major competitors consolidated and are now headquartered in Cleveland, Ohio. Several out of area banks have entered our market as well. Competition continues to be fierce these days but despite that fact we continue to grow and maintain our commitment to relationship banking by providing outstanding customer service and by stressing our community bank image. We remain very excited about the future of our bank in the communities that we serve.People will always be
